DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 4 April 2022, on an application filed 1 June 2020, which claims domestic priority to a provisional application filed 10 January 2020.
Claims 1, 5, 14 and 15 have been amended.
Claims 2, 3, 4 and 16 have been canceled.
Claims 1, 5-15, 17 and 18 are currently pending and have been examined.


Response to Amendments

The rejection of claims 1-64 under 35 USC 101 have been withdrawn in light of the amendment to the claims.  
All rejections of claims 2, 3, 4 and 16 have been withdrawn in light of the cancellation of these claims.
The objections of claims 5 and 16 have been withdrawn in light of the cancellation of these claims.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-15, 17 and 18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 and 14 recite a limitation directed to a specific repeating seven day window, twice. However, the specific does not provide support for this limitation and it therefore reflects new matter. For example, the published specification, in paragraph 16, provides support for the patient entering a specific seven day window, but nothing in the application supports the limitation directed to a specific repeating seven day window. Therefore, one skilled in the art of healthcare intervention, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 14 recite a limitation directed to a specific repeating seven day window, twice. It is unclear what this limitation means or refers to. The element is directed to at least one date and time, so it unclear how to interpret specific repeating seven day window as meaning a specific one time period that repeats? The Applicant argues that this means a week-long calendar period where the applicant is available repeatedly, week by week, but this is not supported by the language specific repeating seven day window, nor is it supported by the originally filed specification, as indicated above. Accordingly, the claim is indefinite.

Claims 1 and 14 further recite plural limitations that are unclear, including:
providing the at least one provider account, it is unclear what this is referring to - providing the at least one provider account what? Further, the patient enters two datum, but does not necessarily enter the at least one provider account in the previous section – how does the system know which the at least one provider account if it is not entered by the patient?
providing an appointment request includes at least one target ID, but the system has not provided an appointment request – it is unclear what this is referring to.
	providing at least one stored appointment request which is included in the patient account. Does the Applicant mean: Storing the at least one appointment request? Is the stored appointment request related to the provided an appointment request? Or is it something different?
	comparing the target ID – this is an antecedent issue, is it supposed to be comparing the at least one target ID?


To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-15, 17 and 18 are rejected under 35 U.S.C. 103 as being obvious over Kakhki et al. (U.S. PG-Pub 2020/0143938 A1), hereinafter Kakhki, in view of Spencer et al. (U.S. PG-Pub 2017/0337520 A1), hereinafter Spencer, in view of Guiheneuf et al. (U.S. Patent 7,991,637 B1), hereinafter Guiheneuf, further in view of Tavakol et al. (U.S. PG-Pub 2010/0070295 A1), hereinafter Tavakol.

As per claims 1, 10 and 14, Kakhki discloses a method for customizing priority waitlist notification for appointments, the method comprising the steps of: 
(A) 	providing at least one healthcare provider account managed by at least one remote server, wherein the healthcare provider account is associated with a corresponding provider personal computing (PC) device, and wherein the healthcare provider account includes a plurality of appointment timeslots (Provider profile corresponding to provider and provider device is provided, see paragraphs 42, 44 and 52-55. Provider profile is managed through application of system using server of Fig. 2.);
(B) 	providing a plurality of patient accounts managed by the remote server, wherein each patient account is associated with a corresponding patient PC device (Patient profile corresponding to patient and patient device is provided, see paragraphs 49, 50 and Fig. 6. Patient profile is managed through application of system using server of Fig. 2. System is clearly operative for a plurality of patient accounts, see Fig. 1.); 
(C) 	prompting each patient account to enter at least one appointment request with the patient PC device, wherein the appointment request includes at least one desired date and time, wherein the at least one date and time is included in a specific ... seven-day window (System prompts patient with questionnaire that includes a time interval desired by the patient, including an interval on a specific data, see paragraphs 50, 64, 66 and Figs. 3C, 3E and 6.); 
(D) 	comparing the desired date and time of the appointment request for each patient account to a predefined date and time for each of the plurality of appointment timeslots with the remote server in order to identify at least one matching timeslot, wherein the matching timeslot is from the plurality of appointment timeslots (System compares patient and provider information to determine matching available appointment times, see paragraph 68-70 and Fig. 9.); 
(E) 	appending the appointment request for each patient account to a corresponding matching timeslot with the remote server (System compares patient and provider information to determine matching available appointment times, see paragraph 68-70 and Fig. 9.); 
(F) 	entering the corresponding matching timeslot into a ... selection process with the remote server in order to identify an optimal account, wherein the optimal account is from the plurality of patient accounts (System compares patient and provider information to determine matching available appointment times, see paragraph 68-70 and Fig. 9; therefore the current using patient account would be the optimal account.); 
(G) 	transmitting an appointment availability notification to the optimal account with the remote server (System provides an indication to the patient via the server of availability of a plurality of matching timeslots, see paragraphs 68-70 and Fig. 9.); 
	prompting the patient account to enter at least two patient datum into the appointment request with the patient PC device, wherein the at least one patient datum is at least one specific ... seven-day window, and a second patient datum is selected from a group consisting of at least one desired date and time, at least one provider account, provider group, provider specialty, network status, and distance of a provider practice from a patient-selected location (System prompts patient with questionnaire that includes a time interval desired by the patient, including an interval on a specific date, as well as a specialty and distance from a patient location, see paragraphs 50, 64, 66 and Figs. 3C, 3E and 6.); 
	providing the at least one provider account from a plurality of provider accounts, wherein each provider account is associated to a provider identifier (ID) (Plurality of providers provide account information, including names and other identifiers such as a provider identifier of the providers specialty, see paragraphs 35 and 52; and Figs. 1 and 7.);
	providing an appointment request includes at least one target ID (Patient can identify a target provider specialty, see Figs. 3C and 3E.); 
	comparing the target ID for the appointment request to the provider ID of each provider account in order to identify at least one matching ID with the remote server (System compares patient and provider information to determine matching available appointment times, see paragraph 68-70 and Fig. 9; therefore the current using patient account would be the optimal account.);
	providing at least one stored appointment request which is included in the patient account (Kakhi discloses storing appointment information, see paragraphs 6, 55, 58 and 71.); and
	prompting the patient account to manage the appointment request with the patient PC device for a specific provider account (System prompts patient with questionnaire that includes a time interval desired by the patient, including an interval on a specific data, see paragraphs 50, 64, 66 and Figs. 3C, 3E and 6.); 
	prompting the patient account to manage the appointment request with the patient PC device to be used for another specific provider account (System prompts patient with questionnaire that includes a time interval desired by the patient, including an interval on a specific data, see paragraphs 50, 64, 66 and Figs. 3C, 3E and 6.); and
10, 14. prompting the optimal account to accept the appointment availability notification (Optimal patient is prompted to select one of the available matching appointments, see paragraphs 69-71 and Fig. 9.); 
	transmitting a patient acceptance notification to the provider account with the remote server, if the optimal account accepts the appointment availability notification (Notification of selected appointment is provided to the selected matching provider account, see paragraph 71.); 
	enabling ... electronic communication between the provider account and the optimal account with the remote server, if the optimal account accepts the appointment availability notification (When the patient accepts the appointment, the system communicates between the provider and patient accounts to communicate the appointment, see paragraphs 72-74.); and 
	generating a cancelation marker with the remote server, if the ... appointment is canceled (System provides the ability of a user to cancel appoints via interaction with the server, wherein the cancelled appointments are available for new appointment requests, see paragraphs 42, 43 and 54-57.).

Kakhki fails to explicitly disclose:
repeating seven day window;
a dynamic selection process;
		two-way communication; 
performing operations if the patient acceptance notification is not received within a predefined time window;
	copy the stored appointment request; and 
	edit the stored appointment.

Spencer teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
A dynamic selection process (Spencer discloses a dynamic selection process based on priority values, see Fig. 1 #s 104-106.);
two-way communication (Spencer correlates between doctor and patient accounts regarding the confirmed appointment); and 
performing operations if the patient acceptance notification is not received within a predefined time window (Spencer provides cancellation indication when patient does not accept within a predetermined time that can be set by a user, see paragraphs 31, 262 and Fig. 9.);
	in order to provide improved methods of determining an appointment timeslot that fits both the patient and the provider’s needs.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for scheduling on-demand appointments of Kakhki to include a dynamic selection process, two way communications and the adjustable timeout window, as taught by Spencer, because doing so would result in a system for scheduling on-demand appointments that provides improved methods of determining an appointment timeslot that fits both the patient and the provider’s needs. 

Guiheneuf teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide copying and editing of appointment requests (Guiheneuf, C12L68-C13L10; appointments are editable, see C3L51-C4L9.) in order to provide methods of copying and pasting appointment requests (Guiheneuf, C12L68-C13L10.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for scheduling on-demand appointments of Kakhki/Spencer to include copying and editing of appointment requests, as taught by Guiheneuf, because to do so would provide a system for scheduling on-demand appointments that could provide methods of copying and pasting appointment requests (Guiheneuf, C12L68-C13L10.).

Tavakol teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide a repeating seven-day window (Tavakol, paragraph 138) because to do so would ensure that repetitive potential appointment times are automatically repeated such that the users’ “do not have to reenter those times” (Tavakol, paragraph 138.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for scheduling on-demand appointments of Kakhki/Spencer/Guiheneuf to include a repeating seven-day window, as taught by Tavakol, because to do so would provide a system for scheduling on-demand appointments that could ensure that repetitive potential appointment times are automatically repeated such that the users’ “do not have to reenter those times” (Tavakol, paragraph 138.). 


Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 5 and 9-13, Kakhki/Spencer/Guiheneuf/Tavakol discloses claims 1, 10 and 14, discussed above. Kakhki also discloses:
5.	prompting the patient account to select a specific time frame with the patient pc device, wherein the stored appointment request is periodically transmitted to the provider account until an end date of the specified time frame or until the appointment availability notification is received (In Kakhki, the specific time frame selected is the appointment date requested, wherein the appointment is transmitted until received, see paragraph 68-70 and Fig. 9. The Office notes that once is periodically. Also, Kakhki, paragraph 81, discloses periodically transmitting.);
9. 	providing at least one cancelation marker stored on the remote server, wherein the cancelation marker is associated to the optimal account and includes a cancelation date and time (System provides the ability of a user to cancel appoints via interaction with the server, see paragraphs 54-57.); 
removing the appointment request associated to the optimal account from the corresponding matching timeslot with the remote server if the cancelation date and time matches the desired date and time (Kakhki, paragraphs 54-57.); 
entering the corresponding matching timeslot into the dynamic selection process with the remote server in order to identify a new optimal account, wherein the new optimal account is from the plurality of patient accounts (System is operative to consider cancelled appointments as available timeslots for future matching processes, see paragraphs 42, 43 and 59.); and 
transmitting an appointment availability notification to the new optimal account with the remote server (Kakhki, paragraphs 68-70 and Fig. 9.).
11. 	transmitting the appointment availability notification to a new optimal account with the remote server, if the patient acceptance notification is not received within the predefined time window (Kakhki discloses canceled appointments being made available to be offered to other users, see paragraphs 42, 43 and 57-59. Spencer discloses offering appointments to other accounts if the patient acceptance notification is not received within the predefined time window, see paragraphs 31, 262 and Fig. 9.);
12.  	prompting the provider to edit the predefined time window with the provider PC device (Kakhki discloses prompting the provider, see paragraphs 42, 44 and 52-55. Spencer discloses an adjustable timeout window, see paragraph 31.);
13. 	generating a graphical representation of the plurality of appointment timeslots for the provider account with the remote server (Kakhki, paragraphs 56-58 and 71, and Fig. 8B.); 
automatically updating the graphical representation with the remote server, if the patient confirmation notification is received (Kakhki, paragraphs 56-58 and 71, and Fig. 8B.); and 
automatically updating the graphical representation with the remote server, if the cancelation marker is generated (Kakhki, paragraphs 56-58 and 71, and Fig. 8B.).


As per claims 6-8, Kakhki/Spencer/Guiheneuf/Tavakol disclose claim 1, as shown above. Kakhki also discloses:
6. 	wherein the appointment request includes patient data (Fig. 6.); 
prompting the provider to enter at least one selection criterion with the provider PC device (Provider profile includes accepted insurance plans, see Fig. 7 and paragraph 52.); 
comparing the patient data for each appointment request within the corresponding matching timeslot with the remote server in order to match appointments (System can filter matching provider timeslots to those that also meet the indicated insurance plans, see paragraphs 76-77.); and 
designating the patient account associated to ... the filtered options as the optimal account (Kakhki, see paragraph 68-70 and Fig. 9;); and
7.	wherein the selection criteria is at least one datapoint selected from the group consisting of, insurance plan type, chief complaint for the visit, symptoms, patient diagnosis, prior health history, prior patient health costs, severity of illness, and concierge status  (Provider profile includes accepted insurance plans, see Fig. 7 and paragraph 52, and patient profile includes insurance plans, see Fig. 6.).

Kakhki fails to explicitly disclose:
6.	to generate a plurality of favorability scores, wherein each appointment request is associated to a corresponding score from the plurality of favorability scores; and designating the patient account associated to ... a highest-scored appointment request as the optimal account; and
8. 	wherein each of the plurality of favorability scores includes at least one score selected from a group consisting of, a standard score and at least one weighted score, wherein the weighted score is assigned to at least one selection criteria.

Spencer teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
6.	to generate a plurality of favorability scores, wherein each appointment request is associated to a corresponding score from the plurality of favorability scores; and designating the patient account associated to ... a highest-scored appointment request as the optimal account (Spencer uses weighted scores based on patient priority to determine the optimal account, see Fig. 1 #s 104-106 and paragraphs 43-45.); and
8. 	wherein each of the plurality of favorability scores includes at least one score selected from a group consisting of, a standard score and at least one weighted score, wherein the weighted score is assigned to at least one selection criteria (Spencer uses weighted scores based on patient priority to determine the optimal account, see Fig. 1 #s 104-106 and paragraphs 43-45.)
in order to provide improved methods of determining an appointment timeslot that fits both the patient and the provider’s needs.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for scheduling on-demand appointments of Kakhki/Spencer/Guiheneuf/Tavakol to include the weighted priority scores to assign an appointment, as taught by Spencer, because doing so would result in a system for scheduling on-demand appointments that provides improved methods of determining an appointment timeslot that fits both the patient and the provider’s needs. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 17 and 18, Kakhki/Spencer/Guiheneuf/Tavakol disclose claim 14, as shown above. The limitations presented in claim 18 are contained within the limitations presented in claims 6-8, 11 and 12. Accordingly, claims 17 and 18 are rejected for at least the reasons over Kakhki/Spencer/Guiheneuf/Tavakol, and for the same motivations.



Response to Arguments

Applicant’s arguments filed 4 April 2022 concerning the rejection of all claims under 35 U.S.C. 103 have been fully considered but they are not persuasive.

With regard to the rejection of the claims under 35 USC 103, Applicant argues on pages 12-15 that:
	A.	Kakhki fails to disclose a specific repeating seven-day window;
	B.	Kakhki fails to disclose storing an appointment;
	C.	Brooke fails to disclose copy and pasting appointment information; and
	D.	“Kakhki does not disclose allowing this notification to continue to occur until the end of the specific time frame or until the original appointment.”

The Office respectfully disagrees. With regard to argument B, Kakhki clearly discloses storing appointment information, see the new citations of Kakhki above, issued to more clearly cite these limitations at paragraphs 6, 55, 58 and 71.

With regard to argument D, see the new citations of Kakhki above, issued to more clearly cite these limitations: prompting the patient account to select a specific time frame with the patient pc device, wherein the stored appointment request is periodically transmitted to the provider account until an end date of the specified time frame or until the appointment availability notification is received (In Kakhki, the specific time frame selected is the appointment date requested, wherein the appointment is transmitted until received, see paragraph 68-70 and Fig. 9. The Office notes that once is periodically. Also, Kakhki, paragraph 81, discloses periodically transmitting.).


Further, all of Applicant’s arguments are attacking the references individually, not in combination. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the combination of the cited references disclose the contested limitation.


To the extent that arguments concerning the rejection of claims are repeated in response to the rejection of other claims, the Office accordingly incorporates the responses to arguments detailed above.

The remainder of Applicant's arguments (See arguments A and C above.) have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new references necessitated by amendment, Guiheneuf and Tavakol, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Kakhki, Guiheneuf, Tavakol, Spencer and Brooke, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (25 January 2022), and incorporated herein.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
19 May 2022